DETAILED ACTION
This final office action has been issued in response to communications received 12/23/2020.  Claims 1 and 10-11 were amended.  New claims 23-24 were added.  Claims 1-24 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 103 have been considered, but are found unpersuasive.  
Applicant argues on page 10-11 of the Remarks, filed 12/23/2020, that Van OS does not teach the limitation “change the display of the icon and the progress status based on the action performed by the user being proper”, however the Examiner respectfully disagrees.  Van OS teaches display of progress elements/ticks of the progress meter of the face enrollment/authentication interface (i.e. icon) are changed from an initial state for facial representations not yet enrolled to a success state in which the ticks/progress elements of the interface/icon are changed so that the ticks/progress elements are elongated or changed to a different color, shape or line width after the user has properly moved their face in the directions of the ticks/progress elements (i.e. performed the proper actions) required to enroll/authenticate the facial representations (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]).  Consequently, Van OS teaches the limitations for which it is cited.
Applicant further argues on page 11 of the Remarks that a conclusion of obviousness to combine the elements of the cited references is unsupported because “even taken as a whole, for what they would have meant to an artisan of ordinary skill, the combined teachings of the cited documents would not have, and could not have, enabled such a person to achieve the subject matter of rejected claim 1”, however the Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Van OS is combinable with Fan because both are from the same field of endeavor of displaying instructions and images on the screen of a user device in order to guide the user to enroll/authenticate using their face.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Van OS’s method of displaying and updating a progress indicator in order to provide the user with visual guidance indicating where and how long they need to move their face in specified directions in order to complete the enrollment/authentication process thereby enhancing “the operability of the device”, “mak[ing] the user-device interface more efficient” and “reduc[ing] power usage and 
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s remaining arguments in the Remarks, filed 12/23/2020, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “change the display of the icon and the progress status based on the action performed by the user being proper” requires a new ground of rejection necessitated by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2018/0173980) in view of Van OS (US 2019/0080072) and Nechyba (US 2014/0307929).
Fan discloses the limitations of claim 1 substantially as follows:
An information processing apparatus comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
output first information to prompt a user to perform an action (paras. [0217], [0266]-[0267], [0281], [0320], [0374]: outputting action instructions onto a display screen with text and/or pictures prompting a user to perform actions with their face); 
acquire second information corresponding to a plurality of movements associated with the action performed by the user (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring action images of a face corresponding to actions a user is prompted to perform with their face); 
acquire biometrics information from the second information (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring images of a face (i.e. biometrics information) from obtaining action images of the face (i.e. second information) corresponding to actions the user is prompted to perform with their face); and
output an authentication result based on:
	a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0182], [0184], [0271]-[0274]: determining whether the face to be verified passes face liveness detection based on whether the faces obtained from the action images are the faces of a living human); and
	a result of a facial recognition determination  (paras. [0002], [0109], [0271]: determining liveness of user as part of facial recognition determination). 
Fan does not explicitly teach the remaining limitations of claim 1 as follows:
			display a progress status indicating a progress of acquiring the second information;
			display an icon that indicates the action and the progress status; 
change the display of the icon and the progress status based on the action performed by the user being proper;
compare the acquired biometrics information with registered biometrics information;
	output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information,  
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination.
However, in the same field of endeavor Van OS discloses the remaining limitations of claim 1 as follows:
display a progress status indicating a progress of acquiring the second information (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: face enrollment progress meter comprising progress elements/ticks (i.e. progress status) arranged in a circular pattern around the user facial image to indicate the progress of acquiring/enrolling/authenticating facial images of the user in the gestures/directions indicated by the face displayed on the screen (i.e. second information) until all of the progress elements/ticks have been completed and successful enrollment/authentication is indicated);
display an icon that indicates the action and the progress status (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: displaying an animated face and progress elements/ticks as part of progress indicator/facial progress meter of an face enrollment/authentication interface (i.e. icon) indicating direction of facial movements (i.e. action) and level of completion in acquiring/enrolling/authenticating all of user facial representations (i.e. progress status); 
change the display of the icon and the progress status based on the action performed by the user being proper (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: display of progress elements/ticks of the progress meter of the face enrollment/authentication interface are changed from an initial state for facial representations not yet enrolled to a success state in which the ticks/progress elements of the interface/icon are changed so that the ticks/elements are elongated or changed to a different color, shape or line width after the user has properly moved their face in the directions of the ticks/progress elements (i.e. performed the actions) required to enroll/authenticate the facial representations);
Van OS is combinable with Fan because both are from the same field of endeavor of displaying instructions and images on the screen of a user device in order to guide the user to enroll/authenticate using their face.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Van OS’s method of displaying and updating a progress indicator in order to provide the user with visual guidance indicating where and how long they need to move their face in specified directions in order to complete the enrollment/authentication process thereby enhancing “the operability of the device”, “mak[ing] the user-device interface more efficient” and “reduc[ing] power usage and improve[ing] battery life of the device by enabling the user to use the device more quickly and efficiently” (Van OS, para. [0491]).
Neither Fan or Van OS disclose the remaining limitations of claim 1 as follows:
compare the acquired biometrics information with registered biometrics information;
output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information
However, in the same field of endeavor Nechyba discloses the limitations of claim 1 as follows:
acquire biometrics information from the second information (paras. [0029]-[0030], [0059]-[0061], [0063]-[0064]: capturing biometrics including authentication facial images from facial gestures and movements of the head (i.e. second information));
compare the acquired biometrics information with registered biometrics information (paras. [0003], [0037], [0039], [0063], [0071], [0073]: comparing biometrics including captured authentication facial images (i.e. acquired biometrics information) with enrollment facial images (i.e. registered biometrics information));
output an authentication result based on: 
a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0040]-[0041], [0048], [0050]-[0053]: determining whether to grant or deny access to a resource (i.e. output an authentication result) based on independently analyzing the result from performing a liveness determination based on analyzing movement information/facial gestures of a user (i.e. acquired second information) as part of anti-spoofing program);
a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information (paras. [0037], [0039]-[0041], [0048], [0050]-[0053]: where the decision to grant or deny access to a resource is also based on the result of performing facial recognition programs to analyze and compare captured authentication facial images (i.e. acquired biometrics information) with the enrollment facial images (i.e. registered biometrics information))
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination (paras. [0048], [0052]-[0053]: where the liveness determination is performed at the same time concurrently with the facial recognition (i.e. simultaneously) OR the facial recognition analysis made be performed before the liveness determination (i.e. liveness determination is after facial recognition)). 
Nechyba is combinable with Fan and Van OS because all three are from the same field of endeavor of directing a user to perform movements and collecting image information for authenticating the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nechyba’s method of comparing multiple pieces of facial information with registered pre-enrolled facial information with the system of Fan and Van OS in order to use pre-enrolled information associated with registered valid faces to validate user images.

	Regarding claim 2, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Fan discloses the limitations of claim 2 as follows:
The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: 
display third information to guide the user to perform the action when the second information is not acquired within a predetermined time period (paras. [0283], [0285], [0287]: notifying the user that they failed to perform the required facial action within the preset time and, when the counter for the errors is less than a permitted threshold, prompting the user to attempt to perform the required facial action again).

Regarding claim 3, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Fan discloses the limitations of claim 3 as follows:
The information processing apparatus according to claim 2, wherein the third information is information regarding a movement corresponding to the action to be performed by the user (paras. [0267]-[0269], [0283], [0285]: wherein the information provided to the user includes notifying the user that they failed to perform the required facial action/movement within the required time).

Regarding claim 4, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Fan discloses the limitations of claim 4 as follows:
The information processing apparatus according to claim 2, wherein the third information is information regarding an environment of the user (paras. [0290]-[0293], [0298], [0303]-[0304], [0307], [0378], [0382]: outputting instructions or displaying an arrow on the screen to guide the user to adjust their position in where they should be located in their environment relative to the image acquisition device – i.e. directly opposite, whether they need to be closer, etc.).
Although Fan does not explicitly disclose providing the instructions on environment after performing the steps of acquiring the action images, it does discuss interchanging the order in which the various steps (illumination and action image tests) are performed and it would have been obvious to one of ordinary skill in the art to provide the same instructions after the action image test failed in order to guide the user to the proper pose for performing the action tests.  

Regarding claim 5, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Fan discloses the limitations of claim 5 as follows:
The information processing apparatus according to claim 1, 
wherein the first information comprises information related to a movement of a face of the user (paras. [0266]-[0267]: action instructions provide a user with instructions/information for performing action movements of their face); and 
wherein the processor is further configured to execute the instructions to: acquire multiple pieces of face information as the second information from the user (paras. [0267]-[0269], [0332], [0462]: acquiring multiple action images and illumination images of the user face).

Regarding claim 6, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Fan discloses the limitations of claim 6 as follows:
The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to: 
determine whether the user is impersonated based on the multiple pieces of face information (paras. [0269], [0350]-[0353], [0359], [0456]: determining an action liveness detection result authenticating the face as from a live face (i.e. determining whether the user’s face is not live or impersonating a live face) based upon the multiple action images).

Regarding claim 7, Fan, Van OS and Nechyba disclose the limitations of claims 1 and 6.
Nechyba discloses the limitations of claim 7 as follows:
The information processing apparatus according to claim 6, wherein the processor is further configured to execute the instructions to: 
compare at least one of the multiple pieces of face information with registered face information (paras. [0003], [0037], [0039], [0063], [0071], [0073]: comparing biometrics including captured authentication facial images (i.e. acquired biometrics information) with enrollment facial images (i.e. registered biometrics information)).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Regarding claim 9, Fan, Van OS and Nechyba disclose the limitations of claims 1 and 6-7.

The information processing apparatus according to claim 7, wherein the processor is further configured to execute the instructions to: 
perform authentication on the user based on a result of determining that the user is impersonated and based on a result of comparing the at least one of the multiple pieces of face information with registered face information (paras. [0048], [0052]-[0053]: authenticating the user for access based on determining whether the user is attempting to spoof the images (i.e. user is impersonated) and based on comparing biometrics from captured authentication facial images (i.e. at least one of multiple pieces of face information) with enrolled facial images (i.e. registered face information)).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Regarding claim 10, Fan discloses the limitations of claim 10 substantially as follows:
An information processing method comprising: 
outputting first information to prompt a user to perform an action (paras. [0217], [0266]-[0267], [0281], [0320], [0374]: outputting action instructions onto a display screen with text and/or pictures prompting a user to perform actions with their face); 
acquiring second information corresponding to a plurality of movements associated with the action performed by the user (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring action images of a face corresponding to actions a user is prompted to perform with their face); 
acquiring biometrics information from the second information (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring images of a face (i.e. biometrics information) from obtaining action images of the face (i.e. second information) corresponding to actions the user is prompted to perform with their face); and
outputting an authentication result based on:
	a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0182], [0184], [0271]-[0274]: determining whether the face to be verified passes face liveness detection based on whether the faces obtained from the action images are the faces of a living human); and
	a result of a facial recognition determination  (paras. [0002], [0109], [0271]: determining liveness of user as part of facial recognition determination).
Fan does not explicitly teach the remaining limitations of claim 10 as follows:
			displaying a progress status indicating a progress of acquiring the second information;
displaying an icon that indicates the action and the progress status; 
changing the display of the icon and the progress status based on the action performed by the user being proper;
compare the acquired biometrics information with registered biometrics information;
	output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information,  
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination.
However, in the same field of endeavor Van OS discloses the remaining limitations of claim 10 as follows:
displaying a progress status indicating a progress of acquiring the second information (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: face enrollment progress meter comprising progress elements/ticks (i.e. progress status) arranged in a circular pattern around the user facial image to indicate the progress of acquiring/enrolling/authenticating facial images of the user in the gestures/directions indicated by the face displayed on the screen (i.e. second information) until all of the progress elements/ticks have been completed and successful enrollment/authentication is indicated);
displaying an icon that indicates the action and the progress status (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: displaying an animated face and progress elements/ticks as part of progress indicator/facial progress meter of an face enrollment/authentication interface (i.e. icon) indicating direction of facial movements (i.e. action) and level of completion in acquiring/enrolling/authenticating all of user facial representations (i.e. progress status); 
changing the display of the icon and the progress status based on the action performed by the user being proper (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: display of progress elements/ticks of the progress meter of the face enrollment/authentication interface are changed from an initial state for facial representations not yet enrolled to a success state in which the ticks/progress elements of the interface/icon are changed so that the ticks/elements are elongated or changed to a different color, shape or line width after the user has properly moved their face in the directions of the ticks/progress elements (i.e. performed the actions) required to enroll/authenticate the facial representations);
Van OS is combinable with Fan because both are from the same field of endeavor of displaying instructions and images on the screen of a user device in order to guide the 
Neither Fan or Van OS disclose the remaining limitations of claim 10 as follows:
compare the acquired biometrics information with registered biometrics information;
output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information
However, in the same field of endeavor Nechyba discloses the limitations of claim 10 as follows:
acquire biometrics information from the second information (paras. [0029]-[0030], [0059]-[0061], [0063]-[0064]: capturing biometrics including authentication facial images from facial gestures and movements of the head (i.e. second information));
compare the acquired biometrics information with registered biometrics information (paras. [0003], [0037], [0039], [0063], [0071], [0073]: comparing biometrics including captured authentication facial images (i.e. acquired biometrics information) with enrollment facial images (i.e. registered biometrics information));
output an authentication result based on: 
a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0040]-[0041], [0048], [0050]-[0053]: determining whether to grant or deny access to a resource (i.e. output an authentication result) based on independently analyzing the result from performing a liveness determination based on analyzing movement information/facial gestures of a user (i.e. acquired second information) as part of anti-spoofing program);
a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information (paras. [0037], [0039]-[0041], [0048], [0050]-[0053]: where the decision to grant or deny access to a resource is also based on the result of performing facial recognition programs to analyze and compare captured authentication facial images (i.e. acquired biometrics information) with the enrollment facial images (i.e. registered biometrics information))
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination (paras. [0048], [0052]-[0053]: where the liveness determination is performed at the same time concurrently with the facial recognition (i.e. simultaneously) OR the facial recognition analysis made be performed before the liveness determination (i.e. liveness determination is after facial recognition)). 
Nechyba is combinable with Fan and Van OS because all three are from the same field of endeavor of directing a user to perform movements and collecting image information for authenticating the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nechyba’s method of comparing multiple pieces of facial information with registered pre-enrolled facial information with the system of Fan and Van OS in order to use pre-enrolled information associated with registered valid faces to validate user images.

Regarding claim 11, Fan discloses the limitations of claim 11 substantially as follows:
A non-transitory storage medium storing a program that causes a computer to perform:
outputting first information to prompt a user to perform an action (paras. [0217], [0266]-[0267], [0281], [0320], [0374]: outputting action instructions onto a display screen with text and/or pictures prompting a user to perform actions with their face); 
acquiring second information corresponding to a plurality of movements associated with the action performed by the user (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring action images of a face corresponding to actions a user is prompted to perform with their face); 
acquiring biometrics information from the second information (paras. [0217], [0267]-[0269], [0374], [0456]: acquiring images of a face (i.e. biometrics information) from obtaining action images of the face (i.e. second information) corresponding to actions the user is prompted to perform with their face); and
outputting an authentication result based on:
	a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0182], [0184], [0271]-[0274]: determining whether the face to be verified passes face liveness detection based on whether the faces obtained from the action images are the faces of a living human); and
	a result of a facial recognition determination  (paras. [0002], [0109], [0271]: determining liveness of user as part of facial recognition determination). 
Fan does not explicitly teach the remaining limitations of claim 11 as follows:
			displaying a progress status indicating a progress of acquiring the second information;
displaying an icon that indicates the action and the progress status; 
changing the display of the icon and the progress status based on the action performed by the user being proper;
compare the acquired biometrics information with registered biometrics information;
	output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information,  
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination
However, in the same field of endeavor Van OS discloses the remaining limitations of claim 11 as follows:
displaying a progress status indicating a progress of acquiring the second information (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: face enrollment progress meter comprising progress elements/ticks (i.e. progress status) arranged in a circular pattern around the user facial image to indicate the progress of acquiring/enrolling/authenticating facial images of the user in the gestures/directions indicated by the face displayed on the screen (i.e. second information) until all of the progress elements/ticks have been completed and successful enrollment/authentication is indicated);
displaying an icon that indicates the action and the progress status (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: displaying an animated face and progress elements/ticks as part of progress indicator/facial progress meter of an face enrollment/authentication interface (i.e. icon) indicating direction of facial movements (i.e. action) and level of completion in acquiring/enrolling/authenticating all of user facial representations (i.e. progress status); 
changing the display of the icon and the progress status based on the action performed by the user being proper (Figs. 7H-7L, 7S, 9R, 9S, 9W & 11A-11K, paras. [0368], [0370]-[378], [0382[, [0400]-[0401], [0422], [0430], [0476], [479], [0485]-[0491]: display of progress elements/ticks of the progress meter of the face enrollment/authentication interface are changed from an initial state for facial representations not yet enrolled to a success state in which the ticks/progress elements of the interface/icon are changed so that the ticks/elements are elongated or changed to a different color, shape or line width after the user has properly moved their face in the directions of the ticks/progress elements (i.e. performed the actions) required to enroll/authenticate the facial representations);
Van OS is combinable with Fan because both are from the same field of endeavor of displaying instructions and images on the screen of a user device in order to guide the user to enroll/authenticate using their face.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Van OS’s method of displaying and updating a progress indicator in order to 
Neither Fan or Van OS disclose the remaining limitations of claim 11 as follows:
compare the acquired biometrics information with registered biometrics information;
output an authentication result based on: a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information
However, in the same field of endeavor Nechyba discloses the limitations of claim 11 as follows:
acquire biometrics information from the second information (paras. [0029]-[0030], [0059]-[0061], [0063]-[0064]: capturing biometrics including authentication facial images from facial gestures and movements of the head (i.e. second information));
compare the acquired biometrics information with registered biometrics information (paras. [0003], [0037], [0039], [0063], [0071], [0073]: comparing biometrics including captured authentication facial images (i.e. acquired biometrics information) with enrollment facial images (i.e. registered biometrics information));
output an authentication result based on: 
a result of a liveness determination indicating whether an existence of the user is live based on the acquired second information (paras. [0040]-[0041], [0048], [0050]-[0053]: determining whether to grant or deny access to a resource (i.e. output an authentication result) based on independently analyzing the result from performing a liveness determination based on analyzing movement information/facial gestures of a user (i.e. acquired second information) as part of anti-spoofing program);
a result of a facial recognition determination based on the comparison of the acquired biometrics information with the registered biometrics information (paras. [0037], [0039]-[0041], [0048], [0050]-[0053]: where the decision to grant or deny access to a resource is also based on the result of performing facial recognition programs to analyze and compare captured authentication facial images (i.e. acquired biometrics information) with the enrollment facial images (i.e. registered biometrics information))
where the liveness determination is performed simultaneously with the facial recognition determination or after the facial recognition determination (paras. [0048], [0052]-[0053]: where the liveness determination is performed at the same time concurrently with the facial recognition (i.e. simultaneously) OR the facial recognition analysis made be performed before the liveness determination (i.e. liveness determination is after facial recognition)). 
Nechyba is combinable with Fan and Van OS because all three are from the same field of endeavor of directing a user to perform movements and collecting image information for authenticating the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nechyba’s method of comparing multiple pieces of facial information with registered pre-enrolled facial information with the system of Fan and Van OS in order to use pre-enrolled information associated with registered valid faces to validate user images.

	Regarding claims 12-14, Fan, Van OS and Nechyba disclose the limitations of the information processing apparatus of claim 1, the information processing method of claim 10 and the non-transitory storage medium of claim 11.
Van OS discloses the limitations of claims 12-14 as follows:
wherein the progress status indicates a level of completion in acquiring the second information (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: The number of darkened progress elements/ticks in relation to the number of undarkened progress elements indicates the level of completion in acquiring/enrolling all of the user facial representations).
The same motivation to combine utilized in claims 1, 10 and 11 is equally applicable herein.


Van OS discloses the limitations of claims 15-17 as follows:
wherein the progress status indicates a movement status of the use (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: The position of the darkened progress elements indicates the movements which the user’s face has already completed and the status/position into which the user’s face has been moved to be enrolled/authenticated).
The same motivation to combine utilized in claims 1, 10 and 11 is equally applicable herein.

Regarding claims 18-20, Fan, Van OS and Nechyba disclose the limitations of the information processing apparatus of claim 1, the information processing method of claim 10 and the non-transitory storage medium of claim 11.
Van OS discloses the limitations of claims 18-20 as follows:
wherein the progress status indicates a ratio of completion based on the movement status of the user (Figs. 7H-7L, 9AB & 11E-11K, paras. [0370]-[378], [0400]-[0401], [0430], [0485]-[0491]: The number of darkened progress elements/ticks in relation to the number of un-darkened progress elements indicates the ratio of facial images/movements/positions that have completed to those that have not yet been completed).


	Regarding claim 21, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Nechyba discloses the limitations of claim 21 as follows:
The information processing apparatus according to claim 1, wherein the liveness determination is completed after completion of the facial recognition determination (paras. [0048], [0052]-[0053]: where the liveness determination is performed at the same time concurrently with the facial recognition (i.e. simultaneously) OR the facial recognition analysis made be performed before the liveness determination (i.e. liveness determination is after facial recognition)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nechby’s method of performing liveness determination after completion of the facial recognition analysis with the system of Fan and Van OS in order to enable the system to save resources by only having to perform liveness determinations in situations where a positive facial recognition determination has been made.

Regarding claim 22, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Nechyba discloses the limitations of claim 22 as follows:
The information processing apparatus according to claim 1, wherein the liveness determination and the facial recognition determination share the second information (paras. [0029]-[0030], [0037], [0039], [0048], [0052]-[0053], [0059]-[0061], [0063]-[0064]: where the liveness determination and facial recognition programs use authentication facial images which may be obtained from facial gestures (i.e. from second information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nechby’s method of sharing facial images by concurrently running facial recognition and liveness determinations using facial images obtained from facial gestures with the system of Fan and Van OS in order to save system resources by enabling the facial recognition and liveness programs to share biometric data rather than requiring the programs to separately and independently generate the image data.  

Regarding claim 23, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Van OS discloses the limitations of claim 23 as follows:
The information processing apparatus according to claim 1, wherein the processor is further configured to execute the instructions to output information about authentication failure when a predetermined time limit is elapsed, even when the action performed by the user is determined to be proper (paras. [0411], [0415]-[0417], [0426]-[0427], (Fig. 9W: outputting information indicating proper alignment and/or enrollment attempt failed (i.e. authentication failure info) after a predetermined amount of time (i.e. time limit elapses) even when user properly positions their face within an acceptable distance if the quality of the facial features causes the facial authentication to be adversely affected).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Regarding claim 24, Fan, Van OS and Nechyba disclose the limitations of claim 1.
Van OS discloses the limitations of claim 24 as follows:
The information processing apparatus according to claim 1, wherein the progress status indicates a higher value as more images required for the spoofing determination are acquired (paras. [0370]-[0378], [0397], [0399], [0400]-[0401], Figs. 7H-7L: displaying progress indicator/facial enrollment progress meter indicating progress of capturing successive/higher images of user facial representations from different positions of user face where full facial authentication requires completing acquiring/enrolling images of all user facial positons/representations (i.e. progress status when complete indicates all images obtained).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2018/0173980) in view of Van OS (US 2019/0080072) and Nechyba (US 2014/0307929), as applied to claim 1, further in view of Chen (US 2016/0366129).
Regarding claim 8, Fan, Van OS and Nechyba disclose the limitations of claims 1 and 6-7.
Neither Fan, Van OS or Nechyba discloses the limitations of claim 8 as follows:
The information processing apparatus according to claim 7, wherein the processor is further configured to execute the instructions to: 
stop acquisition of the progress status when there is no matching between the multiple pieces of face information and the registered face information
However, in the same field of endeavor, Chen discloses the limitations of claim 8 as follows:
The information processing apparatus according to claim 7, wherein the processor is further configured to execute the instructions to: 
stop acquisition of the progress status when there is no matching between the multiple pieces of face information and the registered face information (paras. [0008], [0044], [0046], [0091]-[0092], [0095], [0097]: stop acquiring status information (i.e. status of progress) such as biological position information after determining that there is no match between the facial characteristic information including facial gesture information obtained from facial movements from multiple images of a user’s face with pre-stored face pictures).
.

Conclusion 
For the above reasons, claims 1-24 are rejected.
Prior art not relied upon but applied/considered includes:
1) Ionita (US 2018/0048645) – performing facial recognition and liveness detection simultaneously or in any order.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438